On Rehearing.
Per Curiam
A petition for rehearing herein suggests that it is impracticable for the physician appointed by the court under the statute to make the physical examination of the plaintiff in the action to recover damages for personal injuries without the use of an X-Ray machine and the assistance of an expert radiologist to operate the machine and make the plate under the instructions of the examining physician and that as the person to be examined refuses to submit to a physical examination in the presence of any other person than the appointed physician except such persons as she may select, this court is asked to so construe the statute as to allow the examining physician to have with him at the physical examination such assistances as he thinks to be necessary to a proper examination. The statute is the only authority for making a physical examination of a person who is suing for personal injuries, and the statute expressly provides that the appointment of the physician to make the physical examination “shall be discretionary with the trial court, upon motion of the defendant, to require the injured party, if -living......... to submit to such physical examination of his or her person as shall be reasonably sufficient to determine physical condition at the time of trial and the nature and extent of the alleged injuries. The physical examination provided shall be made by a physician to be named by the court in *150the presence of one or more physicians or attendants of Che injured party, if the party so desires.” Under this Statutory authority, which is the sole guide in the matter, if the injured party objects to the presence of other persons than the appointed physician at the physical examination, and the appointed physician cannot make a proper physical examination of the injured party without other persons to assist him, it is within the discretion of the trial court to appoint another physician who can make the examination as contemplated by the statute; but that court is without authority to compel the presence of another than the physician appointed by him.
Rehearing denied.
Whitfield, C. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.